Exhibit 5 Suite 28001100 Peachtree St. Atlanta GA 30309-4530 t f www.KilpatrickStockton.com October 19, 2007 United Community Banks, Inc. 63 Highway 515 Blairsville, Georgia30512 Re: Registration Statement for the Peoples Bancorp, Inc. Employee Incentive Stock Option Plan and the Stock Option Award Agreement Ladies and Gentlemen: We have acted as counsel for United Community Banks, Inc., a Georgia corporation (the “Company”), in the preparation of the Form S-8 Registration Statement relating to 55,020 shares of the Company’s common stock, par value $1.00 per share (the “Common Stock”) that have been authorized for possible awards and issuance pursuant to the Peoples Bancorp, Inc. Employee Incentive Stock Option Plan (the “Plan”) and 9,981 shares of Common Stock that have been authorized for possible awards and issuance pursuant to the Stock Option Award between United Community Banks, Inc. and a key employee (the “Award,” and together with the Plan, the “Plans”). In such capacity, we have examined the originals or copies of such documents, corporate records, certificates of public officials and officers of the Company, and other instruments related to the authorization and issuance of the Common Stock as we deemed relevant or necessary for the opinion expressed herein.In all such examinations, we have assumed the genuineness of signatures on original documents and the conformity to such original documents of all copies submitted to us as certified, conformed or photographic copies, and as to certificates of public officials, we have assumed the same to have been properly given and to be accurate. Based on and subject to the foregoing, it is our opinion that the Plans, and the aggregate of 65,001 shares of Common Stock that may be awarded and issued pursuant to and in accordance with the provisions thereof, have been duly authorized by appropriate corporate actions and approved by the Board of Directors of the Company, and that the shares, when issued in accordance with the terms and conditions of the Plan, will be validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion as an exhibit to said Registration Statement. KILPATRICK STOCKTON LLP By: /s/ Richard R. Cheatham Richard R. Cheatham, a Partner
